NO. 30536

  

IN THE SUPREME COURT GF THE STATE OF HAWAI‘l

MICHAEL C. TIERNEY, Petitioner,

10 =Z %=@d Z- `ii"iNl@Z

 

VS.

THE HONORABLE CRAIG H. NAKAMURA, CHlEF JUDGE OF THE
INTERMEDIATE COURT OF APPEALS, STATE OF HAWATI, ReSpOndent.

ORIGlNAL PROCEEDING
(NO. 29993)

ORDER 1
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the motion for reconsideration of
the June l5, 2010 order denying the petition for a writ of
mandamus,

IT IS HEREBY ORDERED that the motion for

reconsideration is denied. The denial is without prejudice to

seeking relief in the intermediate court of appeals in No. 29993.

DATED: Honolulu, HawaiU, July 2, 20l0.

#Q,¢,,¢,L cf.`v\a»w¢jor/;~¢>-
Y"
 
Q§~¢€P£“@@49V°

mineral